           Case 2:21-cv-00779-SRB Document 1 Filed 05/03/21 Page 1 of 21




1
      43 E. 1st Avenue
2
     Mesa, Arizona 85210
     Office: (480) 833-3838
3
     www.coppercanyonlaw.com
     For Court Use Only: docketing@coppercanyonlaw.com
4
     Kyle O’Dwyer (036095)
     kodwyer@coppercanyonlaw.com
5
     Thomas L. Brown (031017)
     Thomas@coppercanyonlaw.com
6
     Attorneys for Plaintiff
7                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF ARIZONA
8
     Antoinette Lewis, an individual,                    Case No.
9
                    Plaintiff,
10   vs.                                                COMPLAINT

11   Clear Choice Admin Services, LLC, an Arizona
     limited liability company,
12
                     Defendant.
13

14             Plaintiff, Antoinette Lewis, by and through undersigned counsel, hereby alleges as
15   follows:
16                               PARTIES, JURISDICTION, AND VENUE
17             1.    Ms. Lewis was at all times relevant herein a resident of Maricopa County,
18   Arizona.
19             2.    Defendant Clear Choice Admin Services, LLC (“Clear Choice”) was at all
20   times relevant herein an Arizona limited liability company and held its principal place of
21   business in Maricopa County, State of Arizona.
22


                                                   1
       Case 2:21-cv-00779-SRB Document 1 Filed 05/03/21 Page 2 of 21




1           3.        At all times relevant herein, Ms. Lewis was an employee of Clear Choice.

2           4.        All acts, agreements, and contracts hereinafter alleged were to be

3    substantially performed, and completed in Maricopa County, Arizona.

4           5.        All the named Defendants herein, are intended to represent individuals acting

5    either in their individual capacities, or as agents, representatives, directors, shareholders,

6    or employees duly authorized and were acting within their employment with regards to the

7    transactions hereinafter alleged.

8           6.        Jurisdiction and venue pursuant to 42 U.S.C. § 2000e-5(f)(3) are appropriate

9    in this Court.

10                                   GENERAL ALLEGATIONS

11          7.        Ms. Lewis is an African American woman and single mother of three

12   children.

13          8.        Ms. Lewis was hired to work as a patient consultant for Clear Choice in or

14   about April 2017.

15          9.        Clear Choice is a company that owns and operates multiple medical

16   marijuana dispensaries and has employed more than 15 persons at all times relevant to this

17   matter.

18          10.       In December 2017, there was a change in management at Clear Choice.

19          11.       At that time, Ms. Lewis was asked to submit her resume for consideration of

20   a management position.

21          12.       Ms. Lewis submitted her resume to be considered for the management

22   position.


                                                    2
       Case 2:21-cv-00779-SRB Document 1 Filed 05/03/21 Page 3 of 21




1           13.    Ms. Lewis then met with both Maha Sweiss and Chelsea Mulligan to discuss

2    her application to be promoted to the management position.

3           14.    After this meeting, Ms. Sweiss informed Ms. Lewis that Ms. Lewis would

4    not be considered for the management position because she was a single mother whose

5    schedule would not allow for the hours required for the position.

6           15.    Up to the time of this interview, Ms. Lewis had never had any incidents with

7    her employment.

8           16.    Further, being a single mother had not prohibited her from performing any

9    job duties to that time.

10          17.    Ms. Lewis continued in her role as a patient consultant until early 2018.

11          18.    In 2018, Clear Choice planned to expand to a second location.

12          19.    In February 2018, Ms. Lewis was promoted to the position of team lead with

13   the expectation that she would officially start in that role in April 2018 at the second

14   location.

15          20.    In opening the second location, Clear Choice hired two managers from

16   outside the company, Mollie McCurdy and another manager.

17          21.    The new managers had either equivalent or less experience than Ms. Lewis.

18          22.    Throughout her time working at the second location, Ms. McCurdy

19   discriminated against Ms. Lewis and attempted to make it difficult for Ms. Lewis to

20   perform her job.

21          23.    While Ms. Lewis was at lunch with Ms. Mulligan, Ms. Mulligan stated to

22   Ms. Lewis that at a previous job she intentionally decided not to hire an African American


                                                  3
       Case 2:21-cv-00779-SRB Document 1 Filed 05/03/21 Page 4 of 21




1    male with dreadlocks because of his race based on an owner’s directive. This statement by

2    Ms. Mulligan was hurtful and disappointing to Ms. Lewis because she is also an African

3    American.

4             24.   Ms. Lewis worked alongside another employee at Clear Choice, Michael

5    Crane.

6             25.   During her employment with Clear Choice, and many times while on Clear

7    Choice property, Mr. Crane made several different unwanted sexual advances to Ms. Lewis

8    on multiple different occasions.

9             26.   Also, during her employment with Clear Choice, Ms. Lewis was informed

10   on multiple occasions of the sexual relations Michael Crane had with other female

11   employees of Clear Choice.

12            27.   Ms. Lewis’ Uncle passed away in April 2018 and this was a difficult time in

13   her life.

14            28.   When Ms. Lewis was going through this time, Maha Sweiss, one of the

15   owners of Clear Choice, pushed and pushed Ms. Lewis to discuss with Ms. Sweiss many

16   personal feelings. Ms. Lewis did so because she felt that was the only way to get back to

17   working that day. However, when she divulged these personal feelings, Ms. Sweiss did

18   not help her and it seemed Ms. Sweiss only wanted to find out personal information from

19   Ms. Lewis.

20            29.   Ms. Sweiss said she would pass along to upper management the difficult

21   personal circumstances Ms. Lewis was going through but Ms. Sweiss failed to do so.

22


                                                  4
       Case 2:21-cv-00779-SRB Document 1 Filed 05/03/21 Page 5 of 21




1           30.    Not long after this conversation, Ms. Lewis was written up for

2    insubordination and failing to complete expectations as team lead. There were no specific

3    incidents indicated on the paperwork.

4           31.    Shortly after this write up, Ms. Lewis was berated in a meeting with Tyler

5    Burke and Chelsea Mulligan. During the meeting, Ms. Lewis was at one point fired but

6    her position was also reinstated during the meeting because Ms. Lewis had not done

7    anything wrong and Ms. Lewis begged to be reinstated.

8           32.    During her entire time working for Clear Choice at the second location, Ms.

9    Lewis did not have the required dispensary agent card even though she constantly reminded

10   her employer that they needed to obtain it for her. Due to not having the proper credentials,

11   her employer would require her to leave the building when state audits would occur so that

12   the state would not be aware that her employer was requiring her to work without it.

13          33.    On or about May 18, 2018, Rami Sweiss, an owner of Clear Choice, made

14   jokes in Ms. Lewis’ presence about her being initially fired in the meeting with Mr. Burke

15   and Ms. Mulligan.

16          34.    In late June 2018, Ms. Lewis was demoted from her role as Team Lead to the

17   role of inventory specialist without any notice or additional comment. Ms. Lewis reached

18   out to management to discuss why this occurred but was never told anything more than

19   they wanted her in the back.

20          35.    Ms. Lewis was now supervised by Chad Bagley.

21

22


                                                  5
       Case 2:21-cv-00779-SRB Document 1 Filed 05/03/21 Page 6 of 21




1           36.     Even after Ms. McCurdy was no longer Ms. Lewis’ direct supervisor, Ms.

2    McCurdy continued to harass Ms. Lewis and pry co-workers for Ms. Lewis’ personal

3    information.

4           37.     Ms. McCurdy started spreading false rumors about Ms. Lewis’ personal life,

5    stating that Ms. Lewis and Michael Crane had engaged in a romantic relationship when

6    that never happened.

7           38.     Ms. McCurdy’s actions were reported to management, but upon information

8    and belief, this did not result in any investigation or corrective actions.

9           39.     Ms. Lewis filed an Equal Employment Opportunity Commission Complaint

10   on or about August 13, 2018 (hereafter “First EEOC Complaint”), complaining of

11   discrimination based on sex and race.

12          40.     Shortly after filing the First EEOC Complaint, Rami Sweiss referred to Ms.

13   Lewis as “Nappy Head” in Ms. Lewis’ presence when Rami Sweiss was giving instructions

14   to another employee, Chad Bagley, about tasks Ms. Lewis needed to perform.

15          41.     Upon Rami Sweiss leaving the room, Mr. Bagley apologized to Ms. Lewis

16   about Ms. Sweiss’ statement.

17          42.     At the time, the First EEOC Complaint was still pending, Mr. Crane indicated

18   to Ms. Lewis that the Sweiss’ did not want anything to do with Ms. Lewis. Mr. Crane also

19   stated that Ms. Sweiss wanted Ms. Lewis terminated because Ms. Lewis lodged multiple

20   complaints.

21

22


                                                    6
      Case 2:21-cv-00779-SRB Document 1 Filed 05/03/21 Page 7 of 21




1          43.    On or about August 29, 2018, the EEOC issued a Dismissal and Notice of

2    Rights as to the First EEOC Complaint. Ms. Lewis did not take further legal action

3    regarding the First EEOC Complaint.

4          44.    After the First EEOC Complaint was filed, three of Ms. Lewis’ supervisors

5    were terminated.

6          45.    Due to these terminations, Michael Crane was then promoted to act as the

7    head supervisor over the second facility, supervising Ms. Lewis.

8          46.    Mr. Crane and Ms. Lewis began working for Clear Choice at approximately

9    the same time.

10         47.    Upon information and belief, Ms. Lewis was not promoted to a management

11   position because she filed the First EEOC Complaint and filed other rightful complaints

12   regarding improper employee conduct.

13         48.    After Mr. Crane was promoted to the supervisory position, he continued to

14   make unwanted sexual advances on Ms. Lewis.

15         49.    Mr. Crane was not happy that Ms. Lewis continued to deny his unwanted

16   sexual advances.

17         50.    Mr. Crane recommended that one of his friends, Scott Campbell, be

18   promoted to a management position.

19         51.    Mr. Campbell had significantly less experience than Ms. Lewis and Ms.

20   Lewis actually trained Mr. Campbell when he started working for Clear Choice.

21         52.    Brittany Noblitt-Wilson, another Clear Choice employee, was also made a

22   manager and was treated very favorably by Mr. Crane and other upper management.


                                                 7
       Case 2:21-cv-00779-SRB Document 1 Filed 05/03/21 Page 8 of 21




1           53.    Ms. Noblitt-Wilson was having sexual relations with Michael Crane, Tyler

2    Burke (another Clear Choice manager), and Kelly Hilleboe (also another Clear Choice

3    manager) at this time and upon information and belief, she received this favorable

4    treatment due to her sexual actions.

5           54.    Ms. Lewis was not considered for promotion to a manager due to her refusal

6    to give in to the unwanted sexual advances from Mr. Crane.

7           55.    Mr. Crane was also having sexual relations with another employee, Collette

8    Nash, who also received a promotion and raise during the time they were engaged in sexual

9    activities.

10          56.    On or about September 5, 2018, Mr. Crane, who at the time continued to be

11   Ms. Lewis’ supervisor, stated to her that she would be able to be promoted to Marketing

12   Manager and he would be able to protect her from being terminated if she would be his

13   “bottom bitch”, meaning engage in sexual conduct with him.

14          57.    Ms. Lewis continued to decline Mr. Crane’s unwanted sexual advances.

15          58.    Ms. Lewis attempted to express her concerns for the hostile work

16   environment and sexual harassment that had been occurring to Dr. Joy Summers, Clear

17   Choice’s medical director.

18          59.    When Ms. Lewis attempted to speak with Dr. Summers, Maha Sweiss denied

19   her the opportunity to speak with Dr. Summers. Dr. Summers’ office could only be

20   accessed with an access card and Ms. Lewis no longer had that access after being demoted

21   from team lead.

22


                                                8
       Case 2:21-cv-00779-SRB Document 1 Filed 05/03/21 Page 9 of 21




1           60.    Ms. Sweiss laughed at Ms. Lewis in her face for wanting to speak with Dr.

2    Summers about the issues.

3           61.    Mr. Sweiss made it known that he no longer wanted Ms. Lewis employed by

4    the company but was concerned about properly terminating her due to the prior EEOC

5    complaint she had filed.

6           62.    Mr. Crane falsely told Ms. Noblitt-Wilson that Ms. Lewis and Mr. Crane

7    were more than just friends, implying that Ms. Lewis and Mr. Crane had engaged in

8    additional romantic interactions.

9           63.    Due to Mr. Crane’s false statements, Ms. Lewis received increasingly

10   discriminatory and hostile treatment.

11          64.    In October 2018, Ms. Lewis was approached by Chad Bagley who stated that

12   he was told that if he did not fire Ms. Lewis, his job was on the line.

13          65.    Ms. Lewis went to discuss this with the managers on duty at the time-

14   Michael Crane and Andrew Goodman.

15          66.    During this conversation, Michael Crane mocked Ms. Lewis because she

16   wanted to discuss the ongoing harassment she was enduring with Dr. Summers. Mr. Crane

17   also suggested that Ms. Lewis wanted to be fired so that she could collect unemployment

18   insurance rather than a full paycheck.

19          67.    After continuing to be subjected to unprofessional and hostile actions, Chad

20   Bagley allowed Ms. Lewis to go home early due to the traumatic affect these actions were

21   having on her.

22


                                                   9
      Case 2:21-cv-00779-SRB Document 1 Filed 05/03/21 Page 10 of 21




1           68.    On or about the evening of October 2, 2018 and into the morning of the next

2    day, Ms. Lewis was suffering severe emotional distress, was unable to sleep, and was

3    crying due to the traumatic actions by the Clear Choice management.

4           69.    On or about October 3, 2018, Ms. Lewis did not go into work and called in

5    sick due to the traumatic affect these actions had on her.

6           70.    Rather than address the issues that were causing Ms. Lewis to suffer such

7    severe emotional distress and a hostile work environment, her supervisors were gathering

8    statements from employees in an effort to get Ms. Lewis fired.

9           71.    These statements were provided by email to Dr. Summers, the same person

10   that Ms. Lewis was precluded from discussing the ongoing harassment with by Maha

11   Sweiss.

12          72.    On or about October 4, 2018, Ms. Lewis arrived at work only to be directed

13   to leave the premises by her supervisor, Mr. Bagley, without reasoning for that order. Ms.

14   Lewis was ordered to return on her next scheduled workday, which was on or about

15   October 9, 2018.

16          73.    However, on or about October 8, 2018, Ms. Lewis received a call, letting her

17   know that she was to go to National PEO to meet with individuals that were supposedly

18   human resources for Clear Choice.

19          74.    Prior to this instruction, Ms. Lewis was never informed that National PEO

20   provided human resources support for Clear Choice.

21          75.    On or about October 9, 2018, Ms. Lewis was discharged from Clear Choice.

22


                                                  10
      Case 2:21-cv-00779-SRB Document 1 Filed 05/03/21 Page 11 of 21




1           76.    During the course of her employment, Ms. Lewis made numerous reports

2    regarding the unwanted sexual advancements and hostile work environment to Mr. Bagley,

3    Mr. Sweiss, Mr. Crane, and other supervisors. She also attempted to make reports to others

4    but was prohibited from doing so by the Sweiss’.

5           77.    Ms. Lewis was never informed that any of her reports were actually

6    investigated and it did not appear that they were addressed in any meaningful way.

7           78.    Due to the ongoing harassment and discrimination, Ms. Lewis has suffered

8    significant emotional distress.

9           79.    This severe emotional distress Ms. Lewis has endured from the hostile work

10   environment has manifested in numerous ways, including severe stress, depression,

11   inability to sleep, and days when she was not able to work.

12          80.    After her termination, Ms. Lewis filed a second Charge of Discrimination

13   with the EEOC on December 8, 2020, citing discrimination based on sex and race as well

14   as retaliatory discharge.

15          81.    The EEOC issued its Notice of Suit Rights for the charge on February 2, 2021

16   2021, which was received by Ms. Lewis on February 2, 2021. Exhibit A.

17
                                     COUNT ONE
18                   TITLE VII - UNLAWFUL RACE DISCRIMINATION

19          82.    Plaintiff realleges and incorporates by reference each and every allegation

20   contained in the preceding paragraphs as though fully set forth herein.

21          83.    Ms. Lewis is a member of a protected class.

22


                                                 11
      Case 2:21-cv-00779-SRB Document 1 Filed 05/03/21 Page 12 of 21




1           84.    As early as approximately October 2017, Ms. Lewis began to be targeted and

2    treated differently because of her race by Clear Choice and its employees and these actions

3    continued up through the time that Ms. Lewis was discharged from Clear Choice.

4           85.    Clear Choice owners and employees verbally harassed Ms. Lewis and

5    otherwise singled her out and treated her differently than other co-workers due to her race.

6           86.    There are no legitimate nondiscriminatory reasons for these actions.

7           87.    Defendant, through its agents, have engaged in unlawful discriminatory

8    actions due to Plaintiff’s race with respect to her terms, conditions, privileges, and

9    opportunities of employment in violation of Title VII.

10          88.    These continued actions have caused severe emotional distress and financial

11   hardship in amounts to be proven at trial.

12
                                  COUNT TWO
13             TITLE VII - UNLAWFUL RETALIATION 42 U.S.C § 2000e-3(a)

            89.    Plaintiff realleges and incorporates by reference each and every allegation
14
     contained in the preceding paragraphs as though fully set forth herein.
15
            90.    Following enduring the discriminatory treatment at the hands of Clear
16
     Choice workers, Ms. Lewis reported their actions to various supervisors and owners of the
17
     company on numerous occasions. She further filed the First EEOC Complaint.
18
            91.    After and because of these reports, Ms. Lewis was consistently targeted, was
19
     demoted, and was denied promotions and other opportunities.
20
            92.    Defendants, through its agents, have engaged in unlawful retaliatory actions
21
     in violation of Title VII.
22


                                                  12
      Case 2:21-cv-00779-SRB Document 1 Filed 05/03/21 Page 13 of 21




1           93.    These continued actions have caused severe emotional distress and financial

2    hardship in amounts to be proven at trial.

3
                                    COUNT THREE
4                  TITLE VII – QUID PRO QUO SEXUAL HARASSMENT

            94.    Plaintiff realleges and incorporates by reference each and every allegation
5
     contained in the preceding paragraphs as though fully set forth herein.
6
            95.    Plaintiff is a member of a protected class.
7
            96.    Plaintiff’s supervisor made unwelcome and unwanted sexual advances and
8
     sexual comments to Plaintiff because of her sex. On one occasion he said that Ms. Lewis
9
     would be promoted and would not be able to be terminated as long as she engaged in sexual
10
     acts with him. Ms. Lewis declined to do so and was terminated shortly thereafter. Further,
11
     other employees that engaged in sexual relations with the supervisors were treated more
12
     favorably than Ms. Lewis and given promotions and pay raises.
13
            97.    The unwelcome sexual advances made by the supervisor toward Ms. Lewis
14
     constitutes sexual harassment in violation of Title VII of the Civil Rights Act of 1964, 42
15
     U.S.C. § 2000e-2.
16
            98.    Defendant and its supervisors were acting in the scope of their employment
17
     when they sexually harassed Ms. Lewis.
18
            99.    Defendant’s discriminatory practices have cause Ms. Lewis harm, including
19
     sever emotional distress and loss of wages.
20

21                                   COUNT FOUR
                       TITLE VII – HOSTILE WORK ENVIRONMENT
22


                                                   13
      Case 2:21-cv-00779-SRB Document 1 Filed 05/03/21 Page 14 of 21




1           100.   Plaintiff realleges and incorporates by reference each and every allegation

2    contained in the preceding paragraphs as though fully set forth herein.

3           101.   Plaintiff is a member of a protected class.

4           102.   Plaintiff’s employer’s supervisors made unwelcome and unwanted sexual

5    advances and sexual comments to Plaintiff because of her sex. One supervisor said that

6    Ms. Lewis would be promoted and would not be able to be terminated as long as she

7    engaged in sexual acts with him. Additional supervisors and the owners of the company

8    needlessly pried into Ms. Lewis’ personal life, mocked her for wanting to report

9    harassment, and mocked her for being fired and begging to have her employment

10   reinstated.

11          103.   These actions were sufficiently severe or pervasive to alter the terms,

12   conditions, and privileges of employment, and to create an abusive, intimidating, hostile

13   and offensive working environment for Plaintiffs.

14          104.   The unwelcome sexual advances made by the supervisors toward Ms. Lewis

15   constitute sexual harassment in violation of Title VII of the Civil Rights Act of 1964, 42

16   U.S.C. § 2000e-2.

17          105.   Defendant and its supervisors were acting in the scope of their employment

18   when they sexually harassed Ms. Lewis or otherwise engaged in these activities that created

19   a hostile work environment.

20          106.   Defendant had actual and constructive knowledge of these actions that were

21   perpetrated against Plaintiff and failed to take remedial action.

22


                                                  14
      Case 2:21-cv-00779-SRB Document 1 Filed 05/03/21 Page 15 of 21




1           107.    Defendant’s discriminatory practices have cause Ms. Lewis harm, including

2    severe emotional distress and loss of wages.

3
                                         COUNT FIVE
4                  A.R.S. § 41-1463(B) UNLAWFUL RACE DISCRIMINATION

5           108.    Plaintiff realleges and incorporates by reference each and every allegation

6    contained in the preceding paragraphs as though fully set forth herein.

7           109.    Ms. Lewis is a member of a protected class.

8           110.    As early as approximately October 2017, Ms. Lewis began to be targeted and

9    treated differently because of her race by Clear Choice and its employees and these actions

10   continued up through the time that Ms. Lewis was discharged from Clear Choice.

11          111.    Clear Choice owners and employees verbally harassed Ms. Lewis and

12   otherwise singled her out and treated her differently than other co-workers due to her race.

13          112.    There are no legitimate nondiscriminatory reasons for these actions.

14          113.    Defendant, through its agents, have engaged in unlawful discriminatory

15   actions due to Plaintiff’s race with respect to her terms, conditions, privileges, and

16   opportunities of employment in violation of A.R.S. § 41-1463(B).

17          114.    These continued actions have caused severe emotional distress and financial

18   hardship in amounts to be proven at trial.

19                                         COUNT SIX
                               A.R.S. § 41-1464(A) RETALIATION
20
            115.    Plaintiff realleges and incorporates by reference each and every allegation
21
     contained in the preceding paragraphs as though fully set forth herein.
22


                                                  15
      Case 2:21-cv-00779-SRB Document 1 Filed 05/03/21 Page 16 of 21




1           116.   Following enduring the discriminatory treatment at the hands of Clear

2    Choice workers, Ms. Lewis reported their actions to various supervisors and owners of the

3    company on numerous occasions. She further filed the First EEOC Complaint.

4           117.   Further, at times Ms. Lewis chose not to report these actions because Clear

5    Choice took no action on her previous complaints.

6           118.   After and because of these reports, Ms. Lewis was consistently targeted, was

7    demoted, and was denied promotions and other opportunities.

8           119.   Defendants, through its agents, have engaged in unlawful retaliatory actions

9    in violation of A.R.S. § 41-1464(A).

10          120.   These continued actions have caused severe emotional distress and financial

11   hardship in amounts to be proven at trial.

12
                                     COUNT SEVEN
13             A.R.S. § 41-1463(B) QUID PRO QUO SEXUAL HARASSMENT

14          121.   Plaintiff realleges and incorporates by reference each and every allegation

15   contained in the preceding paragraphs as though fully set forth herein.

16          122.   Plaintiff is a member of a protected class.

17          123.   Plaintiff’s supervisor made unwelcome and unwanted sexual advances and

18   sexual comments to Plaintiff because of her sex. On one occasion he said that Ms. Lewis

19   would be promoted and would not be able to be terminated as long as she engaged in sexual

20   acts with him. Ms. Lewis declined to do so and was terminated shortly thereafter. Further,

21   other employees that engaged in sexual relations with the supervisors were treated more

22   favorably than Ms. Lewis and given promotions and pay raises.



                                                  16
      Case 2:21-cv-00779-SRB Document 1 Filed 05/03/21 Page 17 of 21




1           124.   The unwelcome sexual advances made by the supervisor toward Ms. Lewis

2    constitute sexual harassment in violation of A.R.S. § 41-1463(B).

3           125.   Defendant and its supervisors were acting in the scope of their employment

4    when they sexually harassed Ms. Lewis.

5           126.   Defendant’s discriminatory practices have cause Ms. Lewis harm, including

6    sever emotional distress and loss of wages.

7
                                       COUNT EIGHT
8                  A.R.S. § 41-1463(B) HOSTILE WORK ENVIRONMENT

9           127.   Plaintiff realleges and incorporates by reference each and every allegation

10   contained in the preceding paragraphs as though fully set forth herein.

11          128.   Plaintiff is a member of a protected class.

12          129.   Plaintiff’s employer’s supervisors made unwelcome and unwanted verbal

13   sexual advances and sexual comments to Plaintiff because of her sex. One supervisor said

14   that Ms. Lewis would be promoted and would not be able to be terminated as long as she

15   engaged in sexual acts with him. Additional supervisors and the owners of the company

16   needlessly pried into Ms. Lewis’ personal life, mocked her for wanting to report

17   harassment, and mocked her for being fired and begging to have her employment

18   reinstated.

19          130.   These actions were sufficiently severe or pervasive to alter the terms,

20   conditions, and privileges of employment, and to create an abusive, intimidating, hostile

21   and offensive working environment for Plaintiffs.

22


                                                   17
      Case 2:21-cv-00779-SRB Document 1 Filed 05/03/21 Page 18 of 21




1           131.    The actions alleged of herein are sufficient to constitute a hostile work

2    environment under A.R.S § 41-1463(B).

3           132.    Defendant and its supervisors were acting in the scope of their employment

4    when they sexually harassed Ms. Lewis or otherwise engaged in these activities that created

5    a hostile work environment.

6           133.    Defendant’s discriminatory practices have cause Ms. Lewis harm, including

7    sever emotional distress and loss of wages.

8                                  DEMAND FOR JURY TRIAL

9           Plaintiff hereby demands a trial by jury on all issues so triable.

10                                    PRAYER FOR RELIEF

11          WHEREFORE, Plaintiff prays for judgment against Defendant as follows:

12          A.      For compensatory, nominal, general, incidental, consequential, and punitive

13   damages as permitted by law.

14          B.      For interest at the highest rate allowed by law from the earliest time permitted

15   by law until the judgment is paid in full;

16          C.      For prejudgment and post-judgment interest in the highest amount allowed

17   by law; and,

18          D.      For such other and further relief as may be just and proper in law and equity.

19   //

20   //

21   //

22   //


                                                   18
     Case 2:21-cv-00779-SRB Document 1 Filed 05/03/21 Page 19 of 21




1        RESPECTFULLY SUBMITTED this 3rd day of May, 2021.

2
                                         COPPER CANYON LAW, LLC
3
                                         /s/ Kyle O’Dwyer
4                                        Kyle O’Dwyer
                                         43 East 1st Ave
5                                        Mesa, AZ 85210
                                         Attorney for Plaintiff
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22


                                        19
Case 2:21-cv-00779-SRB Document 1 Filed 05/03/21 Page 20 of 21




               Exhibit A
Case 2:21-cv-00779-SRB Document 1 Filed 05/03/21 Page 21 of 21
